        CASE 0:20-cv-01957-PJS-BRT Doc. 22 Filed 03/02/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA



GRACIELA CISNEROS,                                      Case No. 20‐CV‐1957 (PJS/BRT)

                Plaintiff,

v.                                                             ORDER OF DISMISSAL

CITY OF MINNEAPOLIS, et al.,

                Defendants.



      Based upon the Stipulation for Dismissal filed by the parties on March 2, 2021

[ECF No. 20],

      IT IS ORDERED that this action is dismissed with prejudice and on the merits,

without costs or disbursements to any party.




Dated: March 2, 2021

                                                     s/Patrick J. Schiltz
                                                     Patrick J. Schiltz
                                                     United States District Judge
